McCay, Judge.
1. The authority to sell under legal process depends upon the judgment and levy. These the purchaser is bound to see *456are complete: Code, sec. 2628. A levy on land consists of the entry, signed by-the proper officer. That is the only seizure there is in this state: See Wilson vs. Ansley, 47 Georgia, 278. Tax fi. fas. under $50 00 must be levied by a constable (Code, section 888,) and returned to the sheriff. Was this levy mad,e by a constable? Who can say? The statute requires the levy to'loe signed : Code, sec. 3640. Had the party offering this deed offered toMiave this entry signed, shown.that the entry was in fact made by a proper officer, with intent to make a levy, and left unsigned by mistake, perhaps that might have cured the defect. The recital in the deed cannot help the matter. Such recitals are prima facie evidence of the acts of the officer other than such acts as enter into his authority to sell, such as the advertisement, place and hours of sale, etc., but the authority to sell stands on a different footing, and must be proven: 16 Georgia, 71.
2. The defendant was a clear trespasser, as the evidence shows he had no lawful right whatever, but was in possession by mere entry. In such cases the plaintiff may recover on his prior possession alone, and that the plaintiff clearly had: Code, sec. 3366.
Judgment reversed.